Citation Nr: 0843409	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-00 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 21, 2004, 
for the assignment of a 60 percent rating for hypertensive 
cardiovascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from November 1965 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, December 2002, and October 
2004 RO rating decisions.  The July 2002 RO decision granted 
service connection and a 10 percent rating for hypertension, 
effective September 30, 1997.  

The December 2002 RO decision granted service connection and 
a 30 percent rating for hypertensive cardiovascular disease, 
effective September 30, 1997.  

The October 2004 RO decision increased the rating for the 
veteran's service-connected hypertensive cardiovascular 
disease to 60 percent, effective January 15, 2004.  Since 
that grant did not represent a total grant of benefits sought 
on appeal, the claim for increase remained before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  

In an October 2004 statement, as well as in a February 2005 
statement, the veteran expressly withdrew the issues of 
entitlement to an initial rating higher than 10 percent for 
hypertension; entitlement to an initial rating higher than 30 
percent for hypertensive cardiovascular disease for the 
period from September 30, 1997 to May 20, 2004; and 
entitlement to an initial rating higher than 60 percent for 
the period since May 21, 2004.  Therefore, those issues are 
no longer before the Board.  The veteran indicated that he 
was solely wanted to appeal the issue of entitlement to an 
effective date earlier than May 21, 2004, for the assignment 
of a 60 percent rating for hypertensive cardiovascular 
disease.  

The Board notes that the October 2004 RO decision also 
granted service connection and a 20 percent rating for 
diabetes mellitus, effective January 15, 2004.  The veteran 
filed a notice of disagreement as to the effective date for 
that issue in January 2005 and a statement of the case was 
issued in April 2006.  The record does not reflect that a 
timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDINGS OF FACT

1.  On September 30, 1997, the RO received a claim for 
entitlement to service connection for hypertension.  

2.  A July 2002 RO decision granted service connection and a 
10 percent rating for hypertension, effective September 30, 
1997.  

3.  A December 2002 RO decision granted service connection 
and a 30 percent rating for hypertensive cardiovascular 
disease, effective September 30, 1997.  The RO subsequently 
assigned a 60 percent rating, effective May 21, 2004.  

4.  It is not factually ascertainable that the veteran's 
hypertensive cardiovascular disease increased to the 60 
percent level prior to May 21, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 21, 2004, 
for the assignment of a 60 percent rating for hypertensive 
cardiovascular disease, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in October 2004 and 
correspondence in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a January 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, and for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp.  
2005); 38 C.F.R.  
§ 3.400(b)(2)(i), (r) (2008).  (emphasis added)
 
The law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o) (emphasis added); See Hazan v. Gober, 10 
Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2008).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2008).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

The rating schedule for evaluating cardiovascular disorders 
changed during the pendency of this appeal.  Either the old 
or new criteria may apply, whichever are most favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Under the old rating criteria in effect prior to January 12, 
1998, a 30 percent rating is warranted for hypertensive heart 
disease when there is definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, and moderate 
dyspnea on exertion.  A 60 percent rating is required when 
there is marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond the midclavicular 
line, sustained diastolic hypertension with diastolic 
pressures of 120 or more, which may later have been reduced, 
dyspnea on exertion, and more than light manual labor is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).  

Under the new rating criteria in effect since January 12, 
1998, a 30 percent rating is warranted for hypertensive heart 
disease when a workload of greater than 5 METs (metabolic 
equivalent units) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray study.  A 60 
percent rating is required when there is more than one 
episode of acute congestive heart failure in the past year; 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Code 7007 
(2006).  

The veteran contends that the 60 percent rating for his 
service-connected hypertensive cardiovascular disease should 
be made effective from September 30, 1997, the effective date 
for service connection for that disability.  As is explained 
below, the Board does not agree.

The veteran served on active duty from November 1965 to 
January 1974.  

On September 30, 1997, the RO received the veteran's claim 
for service connection for hypertension.  

Private and VA treatment records dated from March 1975 to 
August 1998 show treatment for numerous disorders including 
various cardiovascular disorders with diagnoses such as 
hypertension, coronary artery disease, and status post an 
acute myocardial infarction.  The majority of the diastolic 
blood pressure readings were below 120.  

For example, a January 1996 VA treatment entry related blood 
pressure readings of 182/118 and 178/116.  

An August 1997 treatment entry from the Presbyterian Health 
Services Corporation noted that the veteran underwent a left 
heart catheterization, coronary arteriography, 
ventriculography, percutaneous transluminal coronary 
angioplasty (PTCA) of the circumflex marginal, at the site of 
the right femoral artery.  There was a notation, as to the 
left ventriculography, that the estimated ejection fraction 
was 50 percent.  

An August 1997 discharge report from the Presbyterian 
Healthcare System related final diagnoses of unstable angina 
due to high grade stenosis of the circumflex marginal vessel, 
treated with successful PTCA, and hypertension.  

An August 1997 treatment entry from Mid Carolina Cardiology 
noted a blood pressure reading of 112/70 and an assessment of 
hypertension, well controlled, and single vessel coronary 
artery disease, status post PTCA, without recurrent ischemic 
symptoms.  

A June 1998 graded exercise summary report from Presbyterian 
Hospital related that the veteran had a peak METs level of 
10.  

A July 1998 echocardiogram report from the Presbyterian 
Healthcare System indicated an impression of normal left 
ventricular systolic function with left ventricular 
hypertrophy.  It was noted that the veteran's ejection 
fraction was estimated to be 65 percent.  

In August 1998, the RO denied service connection for 
hypertension.  The veteran appealed this decision.  

Private and VA treatment records dated from September 1998 to 
August 2000 referred to continued treatment.  Multiple blood 
pressure readings were reported and all of the diastolic 
readings were below 120.  

An April 1999 graded exercise summary report from 
Presbyterian Hospital related a peak METs level of 7.  

In March 1999, the Board denied service connection for 
hypertension.  The veteran then appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2000, the parties (the veteran and the VA Secretary) 
filed a joint motion requesting the Court to vacate and 
remand the Board decision; such motion was granted by a 
February 2000 Court order.

In September 2000, the Board determined that the veteran 
submitted a well-grounded claim for entitlement to service 
connection for hypertension, and remanded that claim for 
further development.  

An October 2000 VA heart examination report noted that the 
veteran's claims file was reviewed.  The examiner discussed 
the veteran's medical history in some detail.  The veteran 
reported that he continued to have shortness of breath and 
that he could walk approximately a half a mile before he 
would get short of breath.  He stated that he felt heaviness 
in his chest that was related to really strenuous activity 
and to an increase in stress levels.  It was noted that the 
veteran was not able to characterize the strenuous activity 
very well.  He reported that such heaviness would happen 
possibly two times a week and that he was presently taking 
sublingual Nitroglycerin to address such problem.  He 
indicated that his feet would swell a couple of times a week 
and that it was related to activity.  The veteran reported 
that the more he would stand, the more likely he was to have 
swelling in his feet.  It was noted that the veteran had no 
evidence of left ventricular dysfunction and that his 
ejection fraction was greater than 50 percent.  The examiner 
also indicated that the veteran had no evidence of congestive 
heart failure or valvular heart disease, pericarditis, or of 
a myocardial infarction.  The examiner also reported that the 
veteran had not undergone valve replacement, bypass surgery, 
or cardiac transplantation.  The examiner stated that the 
veteran's METs level at the present time was in the 6 to 7 
range.  

The examiner reported that the veteran was well developed and 
obese.  It was noted that he was in no acute distress and 
that his blood pressure was 170/110, bilaterally.  The 
examiner stated that the veteran did not take his blood 
pressure medications that morning because he knew he was 
coming in for an examination and wanted his blood pressure to 
be elevated for VA documentation.  The examiner stated that 
examinations of the veteran's chest and heart were normal.  
The examiner reported that the veteran had normal sinus 
rhythm with no evidence of atrial fibrillation.  It was noted 
that he had good femoral pulses.  The examiner stated that 
examination of the veteran's peripheral extremities showed no 
evidence of pedal edema and that there were dorsalis pedis 
and posterior tibial pulses, bilaterally.  The diagnoses were 
hypertension with hypertensive cardiovascular disease with 
coronary artery disease, status post angioplasty times one, 
with episodes of atrial fibrillation times two by history, 
not found on the examination.  A history of a mini-stroke, 
resolved, with a normal examination at that time, was also 
diagnosed.  The examiner indicated that it was not possible 
to ascertain the onset of the veteran's hypertension without 
pure speculation.  

A June 2002 statement from P. J. O'Donnell, M.D., reported 
that based on the veteran's documentation, he concluded that 
the veteran's hypertension became manifest to at least a 10 
percent degree as a visual certainty during the presumptive 
period and that his recollection of it being diagnosed during 
his service years was most likely true.  

In July 2002, the RO granted service connection and a 10 
percent rating for hypertension, effective September 30, 
1997.  

Records from the Social Security Administration (SSA) 
indicated that the veteran was receiving disability 
compensation.  

A November 2002 VA heart examination noted that the veteran 
reported that he continued to have the same symptomatology as 
he indicated at the October 2000 VA examination.  He stated 
that he continued to have shortness of breath and that he was 
only able to walk about ten minutes.  It was noted that the 
veteran still had some heaviness with heavy strenuous 
activity, which he did not do very often, and for which he 
took sublingual Nitroglycerin.  The examiner indicated that 
at the time of the October 2000 VA examination, the veteran's 
METs level was estimated to be in the 6 to 7 range.  The 
examiner stated, however, that with the veteran being able to 
walk for five to ten minutes, his METs level would go down to 
the 5 to 6 range rather than the 6 to 7 range.  The examiner 
reported that post-angioplasty evaluations by the veteran's 
physicians indicated fairly normal studies with an ejection 
fraction well within the normal range.  It was noted that the 
veteran used Nitroglycerin about one time per week.  The 
veteran reported that he was able to still walk a quarter to 
a half mile, but hat he wasn't able to do it in hot weather 
because he would become more short of breath.  The examiner 
stated that the veteran had no recent changes in his 
medications and that he denied any recent pedal edema.  

The examiner reported that the veteran's blood pressure 
reading was 166/102 and that a recent visit to a VA clinic 
related a blood pressure reading of 116/74.  It was noted 
that the veteran reported that he did not take his blood 
pressure medication that morning so that the examiner could 
see his high blood pressure readings.  The examiner stated 
that it was quite clear to him that the veteran was trying to 
show abnormal values rather than the results of treatment.  
The examiner indicated that there was no pedal edema and that 
the veteran had good peripheral pulses.  The examiner 
reported that the veteran's chest examination and cardiac 
examination were normal.  It was noted that the veteran had 
no evidence of atrial fibrillation at the time of the 
examination.  The examiner commented that the veteran had 
evidence of left ventricular hypertrophy by examination and 
that he also had a blocked coronary artery which required an 
angioplasty.  The examiner stated that the combination of the 
hypertension with those heart findings justified the 
diagnosis of hypertensive cardiovascular disease which had 
been present for some time.  The examiner remarked that the 
veteran's METs level would be best estimated at 6 to 7, where 
it was 7 to 8 METs two years earlier.  It was noted that the 
veteran claimed that he had no change in his symptomatology 
he queried.  The examiner indicated that it was not possible 
to make any other statements about the veteran's METs level 
without resort to unfounded speculation.  

In December 2002, the RO granted service connection and a 30 
percent rating for hypertensive cardiovascular disease, 
effective September 30, 1997.  

Private and VA treatment records dated from November 2002 to 
April 2004 refer to continued treatment for heart problems.  
A November 2002 discharge summary from Union Regional Medical 
Center noted that the veteran was seen and admitted with a 
chief complaint of chest pain.  It was noted that a chest X-
ray was normal and that an electrocardiogram showed a normal 
sinus rhythm.  It was also reported that a nuclear stress 
test was negative for ischemia and that the ejection fraction 
was normal.  The discharge diagnoses included paroxysmal 
atrial fibrillation, coronary artery disease, and 
hypertension.  A December 2002 echocardiogram report from 
such facility noted that the veteran had normal left 
ventricular size and overall systolic function without focal 
regional wall motion abnormalities.  It was reported that the 
overall ejection fraction was estimated at 65 percent and 
that there was severe concentric left ventricular 
hypertrophy.  The report also indicated that the veteran had 
normal left atrial size, no mitral prolapse, and normal right 
atrial and right ventricular size.  

Additionally, multiple blood pressure readings were reported 
pursuant to such records and all of the diastolic readings 
were below 120.  

A May 21, 2004 VA hypertension examination report noted that 
the veteran's voluminous claims file was reviewed.  He 
reported that he would get overheated if he exerted too much 
and that he would have chest pain.  He stated that the chest 
pain was precipitated by physical exertion and was not 
mental.  The veteran indicated that when he raked leaves, he 
would feel chest pain as well as feeling like he was going to 
black out accompanied by nausea.  He related that he could 
walk one mile in about thirty minutes and that he could go up 
one flight of stairs without difficulty.  He stated that he 
was a self-employed carpenter, but that he was last employed 
in 1997.  

The examiner indicated that the veteran was somewhat 
overweight and in no immediate distress.  The examiner stated 
that the veteran's seated blood pressure readings in his left 
arm were 152/100, 157/99, and 171/97.  The examiner reported 
that the veteran's heart was apparently not enlarged, that he 
had no murmurs, and that he had a regular rhythm.  The 
examiner indicated that there were adequate pulses to the 
veteran's extremities and that auricular fibrillation was not 
noted on the examination.  The diagnoses were arterial 
hypertension, under treatment, not entirely controlled, and 
hypertensive cardiovascular disease.  The examiner stated 
that the veteran was able to exert 6 METs of exertion.  The 
examiner commented that the veteran's hypertensive 
cardiovascular disease was caused by his hypertension and 
that the cause of hypertension, in most cases, was unknown.  

In an August 2004 addendum to the May 21, 2004 VA 
hypertension examination, the examiner noted that the 
veteran's claims file was reviewed.  The examiner stated that 
treadmill testing was not available at their facility.  The 
examiner indicated that the estimate of the ejection fraction 
and METs was based on a clinical evaluation (history and 
physical examination), chest X-ray, electrocardiogram, and a 
review of old records.  The examiner remarked that the 
veteran's ejection fraction was 45 percent and that the 
estimated METs level was a 6.  

Subsequent VA treatment records dated through August 2006 
refer to continued treatment for multiple disorders.  

In October 2004, the RO increased the rating for the 
veteran's service-connected hypertensive cardiovascular 
disease to 60 percent, effective May 21, 2004, the date of 
the VA hypertension examination.  

As noted above, the veteran contends that the 60 percent 
rating for his service-connected hypertensive cardiovascular 
disease should be made effective from September 30, 1997, the 
effective date of service connection for such disability.  

The RO received the veteran's claim for service connection 
for hypertension on September 30, 1997.  In July 2002, the RO 
granted service connection and a 10 percent rating for 
hypertension, effective September 30, 1997.  In December 
2002, the RO granted service connection and a 30 percent 
rating for hypertensive cardiovascular disease (as a result 
of the veteran's service-connected hypertension), effective 
September 30, 1997.  In October 2004, the RO increased the 
rating for the veteran's service-connected hypertensive 
cardiovascular disease to 60 percent, effective May 21, 2004.  
The RO assigned the May 21, 2004 date based on a May 21, 2004 
VA hypertension examination report.  The RO essentially 
concluded that it was factually ascertainable that the 
veteran's hypertensive cardiovascular disease increased in 
severity (to 60 percent) under the new criteria of Diagnostic 
Code 7007.  

In order for the veteran to receive an effective date earlier 
than May 21, 2004, for the currently assigned 60 percent 
rating, the evidence must demonstrate that the veteran's 
hypertensive cardiovascular disease increased in severity on 
an ascertainable date within the period between September 30, 
1997 and May 20, 2004.  

The Board observes that in the evidence from September 30, 
1997 to May 20, 2004, no more than a 30 percent rating is 
warranted under either the old or new criteria of Diagnostic 
Code 7007.  Specifically, under the old criteria of 
Diagnostic Code 7007, there is no evidence of marked 
enlargement of the heart and sustained diastolic pressures of 
120 or more in any of the evidence from September 30, 1997 to 
May 20, 2004.  

As to the new criteria of Diagnostic Code 7007, there is no 
evidence of an episode of acute congestive heart failure.  
Additionally, although an August 1997 treatment entry from 
the Presbyterian Health Services Corporation (prior to the 
September 30, 1997 claim), noted an estimated ejection 
fraction of 50 percent, all subsequent treatment entries, 
including October 2000 and November 2002 VA heart examination 
reports, failed to indicate left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Additionally, a 
workload of 3 METs, but not greater than 5 METs has not been 
indicated to result in dyspnea, fatigue, angina, dizziness, 
or syncope pursuant to any of the medical evidence of record, 
including the most recent May 21, 2004 VA hypertension 
examination with the August 2004 addendum.  

Therefore, the Board finds that it is not factually 
ascertainable that the veteran's hypertensive cardiovascular 
disease increased in severity from the 30 percent to 60 
percent level on any date within the period of consideration 
prior to the May 21, 2004 date assigned by the RO.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2008).  As an increase in disability was not factually 
ascertainable prior to May 21, 2004, the effective date for 
the assignment of a 60 percent rating for hypertensive 
cardiovascular disease cannot be prior to this date. 38 
C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than May 21, 2004, for the 
assignment of a 60 percent rating for hypertensive 
cardiovascular disease, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An effective date earlier than May 21, 2004 for the 
assignment of a 60 percent rating for hypertensive 
cardiovascular disease is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


